PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent’s Answer.
*215Claimant seeks $6,630.44 for funds which were denied from the casualty and pension fund due to an error resulting in the deletion of the claimant’s name from the certified list approved by the respondent State Agency.
Respondent, in its Answer, admits the validity of the claim, but states that it expended the funds and failed to include the claimant for the amount certified as its share.
The Court believes that this is a claim which in equity and good conscience should be paid. Accordingly, the Court makes an award to the claimant in the amount of $6,630.44.
Award of $6,630.44.